Name: 95/298/EC: Commission Decision of 19 July 1995 amending Commission Decision 95/30/EC laying down specific conditions for importing fishery and aquaculture products from Morocco
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  trade;  health;  Africa;  tariff policy
 Date Published: 1995-08-03

 Avis juridique important|31995D029895/298/EC: Commission Decision of 19 July 1995 amending Commission Decision 95/30/EC laying down specific conditions for importing fishery and aquaculture products from Morocco Official Journal L 184 , 03/08/1995 P. 0048 - 0048COMMISSION DECISION of 19 July 1995 amending Commission Decision 95/30/EC laying down specific conditions for importing fishery and aquaculture products from Morocco (Text with EEA relevance) (95/298/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 11 (5) thereof, Whereas the list of establishments approved by Morocco for importing fishery and aquaculture products into the Community has been drawn up in Commission Decision 95/30/EC (2); whereas this list may be amended following the communication of a new list by the competent authority in Morocco; Whereas the competent authority in Morocco has communicated a new list adding seven establishments; Whereas it is necessary to amend the list of approved establishments; Whereas the measures provided for in this Decision have been drawn up in accordance with the procedure laid down by Commission Decision 90/13/EEC (3), HAS ADOPTED THIS DECISION: Article 1 Annex B of Commission Decision 95/30/EC is amended as follows: the following establishments are inserted in accordance with the numerical order: >TABLE> Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 July 1995. For the Commission Franz FISCHLER Member of the Commission